 
 
I 
111th CONGRESS
1st Session
H. R. 652 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2009 
Mr. King of New York introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Public Health Service Act to establish a comprehensive national system for skilled construction workers to assist first responders in disasters. 
 
 
1.Short titleThis Act may be cited as the Skilled Trades Second Responders Act of 2009. 
2.FindingsCongress finds the following: 
(1)Skilled construction workers are essential to effectively providing rescue and recovery following manmade and natural disasters, and are vital to the cleanup, demolition, rehabilitation, and reconstruction of disaster sites after recovery operations. 
(2)Construction craft workers bring essential skills in support of first responders, including demolition (such as welding, cutting, burning, and rigging), electrical and pipeline maintenance, hazardous waste cleanup, equipment operations, and traffic control. 
(3)Construction contractors and employers also provide essential equipment to disaster response efforts, such as welding machines, backhoes, cranes, dozers, skilled workers, and essential supplies for site-specific needs. 
(4)Historically, construction craft workers have provided support skills to first response operations after natural disasters, such as Hurricanes Katrina and Rita; terrorist attacks, such as Oklahoma City, the World Trade Center, and the Pentagon; and manmade disasters, such as the Minneapolis bridge collapse. However, there are no systems in place to mobilize this workforce or ensure the effective integration of construction craft workers with first responder operations. 
(5)The experience of earlier disasters reveals the need for a cohesive national, State, and local system of construction craft workers ready to serve their country and assist first responders in response to a disaster. The system should be designed to identify, train, certify, register, and integrate skilled craft workers into disaster preparedness and response activities, as well as provide training of construction craft workers in health and safety procedures to assist rescue, recovery, and cleanup activities. 
3.Second responder program in the National Institute of Environmental Health SciencesSubpart 12 of part C of title IV of the Public Health Service Act (42 U.S.C. 285l et seq.) is amended by adding at the end the following: 
 
463C.Second responder training and integration program 
(a)In generalThe Director of the Institute shall establish, as part of the Worker Education and Training Program of the Institute, a national program for the training, certification, registration, tracking, and integration of skilled construction workers to assist first responders in responding to disasters, including natural and manmade disasters and terrorist attacks. 
(b)Content of programAs part of the national program established under subsection (a), the Director shall— 
(1)develop a national plan for integrating construction activities into State and local disaster-response plans; 
(2)provide training for construction trainers and workers, foremen, supervisors, and other industry personnel on how to assist first responders and integrate their efforts with first responders during emergency response, rescue, recovery, and cleanup activities; 
(3)provide specialized safety, health, and skills training to construction workers on how to protect themselves, coworkers, and the public from safety and health hazards inherent in disaster response activities; 
(4) 
(A)establish community-based registries of certified skilled workers who are considered on call and who can be identified and mobilized when needed; and 
(B)pilot integration of such community-based registries into a national registry system; 
(5)establish a national, State, and local system to maintain the readiness of construction personnel and equipment through regular training, recertification, and exercises with first responders; and 
(6)develop agreements with construction industry contractors and joint labor-management organizations that have disaster response capabilities and with designated first response coordinating agencies for on-call responses in the event of a disaster. 
(c)CoordinationIn developing the national program under subsection (a), the Director shall coordinate and consult with the Department of Homeland Security, including the Federal Emergency Management Agency, other relevant agencies, and private organizations, including construction industry contractors, joint labor-management training funds, and building trade unions, that are experienced in providing rescue and recovery assistance to first responders, and in the cleanup, demolition, rehabilitation, and reconstruction of disaster sites after recovery operations. 
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $35,000,000 for fiscal year 2010 and each subsequent fiscal year. Such authorization is in addition to any other authorization of appropriations that is available for such purpose.. 
 
